Citation Nr: 0410944	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  99-16 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to an increase in the 10 percent evaluation currently 
assigned for residuals of a left knee injury with arthritis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from November 1943 to April 1946.  

This matter initially came before the Board of Veterans Appeals 
(Board) on appeal from a June 1999 decision by the RO which denied 
an increased rating for residuals of a left knee injury with 
arthritis.  The Board remanded the appeal to the RO for additional 
development in December 2000 and June 2003.  

By rating action in December 2003, the RO assigned a separate 10 
percent evaluation for residuals of left knee meniscectomy.  The 
veteran and his representative were notified of this decision and 
did not appeal.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have 
been obtained by VA.  

2.  The left knee disability is manifested by complaints of pain, 
weakness, crepitation, and some limitation of motion, with 
additional functional limitation of extension to 15 degrees; there 
is no evidence of effusion, subluxation, instability, or locking.  


CONCLUSION OF LAW

The criteria for an increased evaluation to 20 percent for 
traumatic arthritis of the left knee are met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, 
including Diagnostic Codes 5010-5261 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in the 
law during the pendency of this appeal, with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This law redefines the obligations of VA to the appellant with 
respect to claims for VA benefits.  

In the instant case, the Board finds that the duty to assist and 
notify as contemplated by applicable provisions, including the 
VCAA, have been satisfied.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Accordingly, appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The Board is cognizant of the recent decision by the United States 
Court of Appeals for Veterans Claims (hereinafter, "the Court") in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which held, in 
essence, that the notice and assistance provisions of VCAA should 
be provided to a claimant prior to any adjudication of the claim.  
As the veteran's claim was initiated and adjudicated prior to the 
enactment of VCAA, short of voiding the appeal ab initio, and 
restarting the claim process, strict compliance with the holding 
in Pelegrini is not possible.  However, in this case, the Board is 
satisfied that the VCAA was complied with.  The veteran and his 
representative were notified of VCAA by letter in March 2002, were 
provided an opportunity to submit evidence, were furnished with 
the appropriate laws and regulations applicable to the issue on 
appeal, and were given ample time to respond.  Thus, to allow the 
appeal to continue would result in nonprejudical error.  

Factual Background

The veteran's claim for an increased rating for his left knee 
disability was received in January 1999.  The RO obtained all 
available VA outpatient records which showed treatment for various 
maladies, including his left knee disability on numerous occasions 
from 1998 through December 2003.  The veteran also underwent three 
comprehensive VA examinations during the pendency of this appeal, 
most recently in February 2003.  

When examined by VA in February 1999, the veteran complained of 
left knee pain, particularly when climbing or descending stairs.  
He sometimes used a cane to ambulate, and when the pain was 
severe, he was almost unable to walk.  On examination, there was 
full range of active and passive motion in the left knee, and no 
evidence of crepitus.  There was give way weakness due to pain in 
the iliopsoas, quadriceps, and hamstrings of the left leg.  In an 
addendum received in March 1999, the examiner indicated that there 
was no objective evidence of pain on motion, only pain during 
muscle strength testing.  There was no varus or valgus deformity, 
instability, tenderness, edema, effusion, or heat in the knee 
joint.  The examiner indicated that she could not estimate the 
degree of weakness in the left leg because of poor effort due to 
"pain."  The diagnosis was traumatic arthritis of the left knee.  

VA x-ray studies of the left knee in October 1999 showed decreased 
bone density suggestive of osteoporosis.  There was evidence of 
subchondral articular surface scoliosis with multiple spur 
formation which was unchanged from a prior study in August 1994.  
There was no evidence of destructive bony lesions and no soft 
tissue swelling.  The impression was degenerative joint disease of 
the left knee, unchanged from 1994, and osteoporosis.  

A VA outpatient report in December 1999 showed no effusion and 
normal range of motion in the left knee with pain and crepitus on 
flexion.  There was some tenderness on the medial and lateral 
areas about the left knee.  The diagnoses included degenerative 
joint disease of the left knee.  

When examined by VA in March 2000, the veteran wore an elastic 
band on his left knee and used a straight cane.  He reported that 
damp and cold weather, and physical activities aggravated his knee 
pain.  On examination, there were multiple, well-healed, 
nontender, surgical scars about the knee joint.  The scars were 
not adherent and did not cause any destruction of the underlying 
tissue.  There was no evidence of inflammation or keloid formation 
and the skin was of normal color and temperature, with no evidence 
of ulceration.  Flexion was to 130 degrees, with extension to 0 
degrees.  Movements of the knee were pain-free with palpable 
crepitation.  Strength was 5/5, and there was no evidence of soft 
tissue swelling or joint effusion.  There was a moderate degree of 
pain elicited with compression and movement of the patella, and a 
moderate degree of tenderness about the medial aspect of the knee 
joint.  Stress testing revealed no evidence of laxity in any of 
the ligaments of the knee.  The diagnosis was post-traumatic 
degenerative joint disease of the left knee.  

A VA x-ray study of the left knee in June 2001 was essentially 
unchanged.  The impression was mild degenerative joint disease of 
the left knee with osteopenia.  

The clinical findings on VA outpatient reports in July and 
December 2002 were essentially the same as noted in the earlier 
reports.  There was pain and tenderness about the knee joint with 
extension/flexion from 5 to 100 degrees, respectively.  The July 
report indicated that there was some medial joint instability with 
varus stress at 0 and 30 degrees of flexion.  Flexion on 
examination in December 2002 was to 105 degrees.  Both 
examinations were conducted by a physician's assistant.  X-rays 
studies were unchanged.  

When examined by VA in February 2003, the physician indicated that 
he had reviewed the claims file thoroughly and included a history 
of the veteran's left knee symptoms and treatment since service.  
The veteran complained of pain, weakness, stiffness, swelling, 
heat, redness, instability, and fatigability, but denied any 
locking.  He used topical analgesic balm, wore a brace, and used a 
cane to ambulate.  He had flare-ups of pain four to five times a 
week, lasting from 20-30 minutes each time, causing him to sit for 
up to a half hour until the pain subsided.  He estimated that he 
was about 30 to 40 percent of his normal self during the flare-
ups.  He had no difficulties in the normal activities of everyday 
self-care and denied any significant dislocation of the knee.  He 
could walk up to one-quarter mile before developing pain in the 
knee, and was unable to do any shoveling or golfing.  

On examination, there was no significant abnormality of color, 
deformity, or swelling in the left knee.  There was evidence of 
atrophy of the left quadriceps when compared to the right (38/40 
cm, respectively), with crepitus and joint line tenderness in the 
left knee.  Extension of the knee on active, passive, and with 
resistance lacked 5 degrees of motion.  Active flexion was to 93 
degrees; passive flexion and with resistance was to 95 degrees, 
with pain from 90 to 95 degrees.  Testing for weakness, 
incoordination, and fatigability with repetitive flexion and 
extension showed no change in the ranges of motion of the knee.  
There was no evidence of instability or subluxation in the medial 
or lateral collateral ligaments with varus and valgus stress at 0 
and 30 degrees.  Anterior and posterior cruciate ligaments with 
Lachman and anterior drawer sign were stable and normal.  Strength 
testing with resistance on extension and flexion was 4/5.  The 
diagnosis was degenerative changes in the left knee.  

The examiner commented that there was no evidence of instability 
or subluxation in the left knee; that there was no significant 
change in range of motion or pain on repetitive motion of the knee 
joint, and that he did suffer from flare-ups as described above.  
The examiner estimated that there was an additional loss of 
approximately 10 degrees of extension and 20 degrees of flexion 
during flare-ups.  

Additional VA outpatient records show that the veteran was seen on 
a few occasions from September to December 2003.  The clinical 
findings were not significantly different from those reported on 
earlier reports discussed above.  

Increased Ratings - In General

The Court has held that "where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
importance."  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2003).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil occupations.  
38 C.F.R. § 4.1 (2003).  

Analysis

Initially, it should be noted that a separate 10 percent 
evaluation for residuals of left knee meniscectomy under the 
provisions of Diagnostic Code (DC) 5257, was assigned by the RO in 
December 2003.  The veteran and his representative were notified 
of this decision and did not appeal.  Thus, the Board will not 
consider this provision of the schedular rating code in deciding 
whether an evaluation in excess of 10 percent for arthritis of the 
left knee is warranted.  

The veteran is currently assigned a 10 percent evaluation for 
arthritis of the left knee under DC 5010.  That provision of the 
rating schedule provides that traumatic arthritis is rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, DC 5010.  

Degenerative arthritis established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved (DC 
5200 etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, rate as below:  
    With X-ray evidence of involvement of 2 or more major joints 
     or 2 or more minor joint groups, with occasional
     incapacitating 
exacerbations.....................................................
...... 20
    With X-ray evidence of involvement of 2 or more major joints
     or 2 or more minor joint 
groups....................................................... 10
  Note (1): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation of 
motion.  

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2003).  

In order to assign a compensable rating for limitation of motion, 
flexion must be limited to 45 degrees or less, or extension 
limited to 10 degrees or more.  In the instant case, the clinical 
findings on the three VA examinations conducted during the 
pendency of the appeal, as well as on all outpatient reports, 
showed actual limitation of flexion to no less than 93 degrees, 
and extension to no greater than 5 degrees.  Consequently, the 
veteran does not demonstrate a limitation of motion in the left 
knee sufficient to warrant the assignment of a 10 percent rating 
under DCs 5260 or 5261.  Thus, the 10 percent evaluation assigned 
under DC 5003 for a noncompensable degree of limitation of motion 
with x-ray evidence of arthritis is the appropriate rating.  

Other applicable rating codes which may provide a basis for 
assigning an evaluation in excess of 10 percent include the 
following:  DC 5256 provides for a 30 percent rating with 
favorable ankylosis of the knee in full extension, or in slight 
flexion between 0 and 10 degrees; DC 5258 provides for a 20 
percent rating when there is dislocation of cartilage with 
frequent episodes of locking, pain, and effusion, and DC 5262 
allows for a 20 percent rating when there is malnunion of the 
tibia and fibula with moderate knee or ankle disability.  

Here, the clinical and diagnostic findings on all VA examinations 
during the pendency of this appeal showed significant, albeit 
limited motion in the left knee with no effusion, locking, or 
subluxation or instability.  Therefore, these diagnostic codes are 
factually inapplicable in this case.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported by 
explanation and evidence).

The Board must also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due to 
pain or due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

In this case, there is evidence of painful motion, weakness, and 
functional loss of use.  On the most recent VA examination in 
February 2003, the examiner noted that the veteran exhibited 
weakened motion and functional loss of use several times a week.  
Specifically, range of motion of in the left knee was limited to 
100 degrees of flexion and to 5 degrees of extension.  

The examiner opined that during flare-ups, flexion would be 
limited by an additional 20 degrees, and that extension would be 
limited by an additional 10 degrees.  An additional 20 degree loss 
of flexion would not meet the criteria for a compensable 
evaluation under DC 5260.  However, an additional 10 degree loss 
of extension during flare-ups would equate to a 20 percent rating 
under DC 5261.  The Board finds that the examiner's opinion 
concerning functional loss due to weakness during flare-ups more 
nearly approximates the criteria for a higher evaluation to 20 
percent under Diagnostic Code 5261.  As to any additional range of 
motion loss due to pain during flare-ups or on repeated use, the 
examiner stated that there were no significant changes in the 
clinical findings when tested.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular 
rating is in order when there exists such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  In this case, the 
record does not reflect frequent periods of hospitalization 
because of the service-connected left knee disability, nor 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  There is no 
indication in the record that the veteran has had frequent periods 
of hospitalization for his left knee disability.  Regarding 
employment, the record shows that the veteran has been retired 
since 1987 when his place of employment closed, and he has not 
reported any significant time lost at work due to his left knee 
disability.  Thus, the evidence of records does not reflect any 
factor which takes the veteran outside of the norm, or which 
presents an exceptional case where his currently assigned 
disability rating is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  

Accordingly, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An increased evaluation to 20 percent for traumatic arthritis of 
the left knee is granted, subject to VA regulations pertaining to 
the payment of monetary benefits.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



